Citation Nr: 1116350	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-25 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance at a higher rate due to the need for higher level of care.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board notes that the Veteran, on his June 2009 VA Form 9, indicated that he wanted a hearing at the RO before a Member of the Board.  In September 2010, the RO notified the Veteran that he had been scheduled for a Travel Board hearing on November 17, 2010.  He did not appear.  His representative wrote in a letter received at the RO on November 19, 2010, that the Veteran expressed regret for failing to attend his scheduled hearing and had called to explain that he had car trouble.  He asked that his hearing be rescheduled.   

If an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  A motion for a new hearing date following a failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been made.  38 C.F.R. § 20.704(d).

In the present case, the Board finds that the Veteran has shown good cause and the cause for his failure to appear for the scheduled hearing arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Further, the Veteran has submitted a timely motion for a new hearing date.  

In consideration of the foregoing, a remand to satisfy the Veteran's hearing request is warranted.  Such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), and the Board is remanding the case for that purpose, in order to satisfy procedural due process. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy the Veteran's hearing request.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

